Exhibit 10.8

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 3, 2004, by and between FIRST CONSULTING GROUP, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 1, 2003, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                       Section 1.1. (a) is hereby amended by
deleting “May 3, 2004” as the last day on which Bank will make advances under
the Line of Credit, and by substituting for said date “May 2, 2005,” with such
change to be effective upon the execution and delivery to Bank of a promissory
note dated as of May 3, 2004 (which promissory note shall replace and be deemed
the Line of Credit Note defined in and made pursuant to the Credit Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change.

 

2.                                       Section 4.9 (a), (b), and (c) are
hereby deleted in their entirety, and the following substituted therefor:

 

(a)                                 Tangible Net Worth not at any time less than
$65,000,000.00, with “Tangible Net Worth” defined as the aggregate of total
stockholders’ equity plus subordinated debt less any intangible assets.

 

(b)                                Total Liabilities divided by Tangible Net
Worth not at any time greater than 1.00 to 1.00, with “Total Liabilities”
defined as the aggregate of current liabilities and non-current liabilities less
subordinated debt, and with “Tangible Net Worth” as defined above.

 

(c)                                 Quick Ratio not at any time less than 1.75
to 1.0, with “ Quick Ratio” defined as the aggregate of: unrestricted cash,
unrestricted marketable securities, accounts receivables and non-billed accounts
receivables (recorded in financial statements) convertible into cash divided by
total current liabilities.”

 

1

--------------------------------------------------------------------------------


 

3.                                       The following is hereby added to the
Credit Agreement as Section 4.9 (e):

 

(e)                                  Unencumbered liquid assets (defined as cash
and readily marketable securities acceptable to Bank) with an aggregate not at
any time less than Seven Million Dollars ($7,000,000.00).”

 

4.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification. All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

 

5.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

FIRST CONSULTING GROUP, INC.

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Walter J. McBride

 

By:

/s/ Elizabeth Fuchs

 

 

Walter J. McBride

 

 

Elizabeth Fuchs

 

 

Executive Vice President/CFO

 

 

Vice President

 

 

2

--------------------------------------------------------------------------------


 

WELLS FARGO

 

REVOLVING LINE OF CREDIT NOTE

 

 

 

$7,000,000.00

 

Long Beach, California

 

 

May 3, 2004

 

FOR VALUE RECEIVED, the undersigned First Consulting Group, Inc. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at South Bay RCBO, 111 West Ocean Blvd., Suite #300, Long Beach,
CA 90802, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of $7,000,000.00, or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

 

1.                                INTEREST:

 

1.1                          Interest.  The outstanding principal balance of
this Note shall bear interest (computed on the basis of a 360-day year, actual
days elapsed) at a rate per annum equal to the Prime Rate in effect from time to
time. The “Prime Rate” is a base rate that Bank from time to time establishes
and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto. Each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced within Bank.

 

1.2                          Payment of Interest.  Interest accrued on this Note
shall be payable on the 1st day of each month, commencing June 1, 2004.

 

1.3                          Default Interest.   From and after the maturity
date of this Note, or such earlier date as all principal owing hereunder becomes
due and payable by acceleration or otherwise, the outstanding principal balance
of this Note shall bear interest until paid in full at an increased rate per
annum (computed on the basis of a 360-day year, actual days elapsed) equal to 4%
above the rate of interest from time to time applicable to this Note.

 

2.                              BORROWING AND REPAYMENT:

 

2.1                        Borrowing and Repayment.  Borrower may from time to
time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of the Credit Agreement between Borrower and
Bank defined below; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on May 2, 2005.

 

2.2                        Advances.  Advances hereunder, to the total amount of
the principal sum available hereunder, may be made by the holder at the oral or
written request of (a) Luther J. Nussbaum, Walter J. McBride or Philip H.
Ockelmann, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or
(b) any person, with respect to advances deposited to the credit of any deposit
account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.

 

2.3                        Application of Payments.  Each payment made on this
Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.

 

1

--------------------------------------------------------------------------------


 

 

3.                                 EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 1, 2003, as
amended from time to time (the “Credit Agreement”). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

4.                                 MISCELLANEOUS:

 

4.1                        Remedies.  Upon the occurrence of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
each Borrower, and the obligation, if any, of the holder to extend any further
credit hereunder shall immediately cease and terminate. Each Borrower shall pay
to the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person)  relating to any Borrower or any other person or entity.

 

4.2                        Obligations Joint and Several.  Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

 

4.3                        Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

First Consulting Group, Inc.

 

By:

/s/ Walter J. McBride

 

 

Walter J. McBride, Executive Vice President/CFO

 

2

--------------------------------------------------------------------------------


 

WELLS FARGO

 

CERTIFICATE OF INCUMBENCY

 

TO:  WELLS FARGO BANK, NATIONAL ASSOCIATION

 

The undersigned, Michael A. Zuercher, Secretary of First Consulting Group, Inc.,
a corporation created and existing under the laws of the state of Delaware,
hereby certifies to Wells Fargo Bank, National Association (“Bank”) that (a) the
following named persons are duly elected officers of this corporation and
presently hold the titles specified below, (b) said officers are authorized to
act on behalf of this Corporation in transactions with Bank, and (c) the
signature opposite each officer’s name is his or her true signature:

 

TITLE

 

NAME

 

SIGNATURE

 

 

 

 

 

Chief Executive Officer/Chairman

 

Luther J. Nussbaum

 

/s/ Luther J. Nussbaum

 

 

 

 

 

Executive Vice President/CFO

 

Walter J. McBride

 

/s/ Walter J. McBride

 

The undersigned further certifies that if any of the above-named officers
change, or if, at any time, any of said officers are no longer authorized to act
on behalf of this corporation in transactions with Bank, this corporation shall
immediately provide to Bank a new Certificate of Incumbency. Bank is hereby
authorized to rely on this Certificate of Incumbency until a new Certificate of
Incumbency certified by the Secretary of this corporation is received by Bank.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the corporate seal
of said corporation as of May 1, 2004.

 

 

/s/ Michael A. Zuercher

 

Michael A. Zuercher, Secretary

(SEAL)

 

 

1

--------------------------------------------------------------------------------

 